Citation Nr: 0333298	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  98-13 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1954.  The veteran died in December 1997.  The 
appellant is the veteran's widow.

This matter originally comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Montgomery, Alabama (RO), which denied the benefits 
sought on appeal.   

The appellant's application for death benefits, VA Form 21-
534, also includes a claim for Dependency and Indemnity 
Compensation (DIC) under 38 U.S.C.A. § 1318 (West 2002).  
This issue has not been adjudicated by the RO and is referred 
to the RO for appropriate action.


REMAND

In a May 2003 memorandum, the Board undertook additional 
development of the evidence for the issues on appeal pursuant 
to authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  The 
development memorandum included a request for VA and non-VA 
treatment records.  The development memorandum also included 
a request for an opinion by an examiner from a VA medical 
facility regarding the relationship between the cause of the 
veteran's death and his active military duty.  In conjunction 
with the development additional evidence was received, 
consisting of a VA medical record resulting from the request 
for an opinion.

However, the Board undertook this development pursuant to 
authority under 38 C.F.R. § 19.9(a)(2), which was invalidated 
by the United States Court of Appeals for the Federal 
Circuit.  Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

In that case, the United States Court of Appeals for the 
Federal Circuit invalidated the regulations that empowered 
the Board to consider additional evidence without prior RO 
review in the absence of a waiver of such review by the 
appellant or his representation.  Disabled American Veterans 
v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  The RO has not had the opportunity 
to review the additional evidence received in conjunction 
with the Board's development.  

In a subsequent decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (Court) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  Under that decision no less than a one-
year notice for response is required.  

Therefore, because of the change in the law brought about by 
the VCAA, a remand in this case is required.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  In addition, the RO must ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  See also 
Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, 
-7316 (Fed. Cir. May 1, 2003); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

2.  Thereafter, the RO should 
readjudicate any claims currently in 
appellate status to include entitlement 
to service connection for the cause of 
the veteran's death, and entitlement to 
Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code, 
to include all evidence received since 
the last supplemental statement of the 
case.  If the benefits sought remain 
denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




